Citation Nr: 0810854	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  05-27 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for Post 
Traumatic Stress Disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1964 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran was afforded a February 2008 Travel Board hearing 
before the undersigned Veterans Law Judge. A transcript of 
the hearing is associated with the claims file. 


FINDING OF FACT

The veteran's PTSD symptoms are manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: panic attacks more than 
once a week; impaired judgment; disturbances of motivation 
and mood; difficulty in establishing and maintaining 
effective work and social relationships. 


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent for PTSD have 
been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125-
4.130, Diagnostic Code 9411 (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  The Board has considered this 
legislation, but finds that, given the favorable action taken 
below, no discussion of the VCAA at this point is required.

Analysis

The veteran was service connected for PTSD in a September 
2001 RO decision, and he was assigned a 30 percent rating. 
The veteran contends his PTSD symptoms have increased in 
severity to warrant a rating in excess of 30 percent. After 
careful consideration of the claim, the Board finds that 
after resolving the benefit of the doubt in favor of the 
veteran, the evidence reflects that the veteran is entitled 
to a 50 percent rating. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Separate diagnostic codes identify the various disabilities. 
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant. 38 C.F.R. §§ 3.102, 4.3, 4.7. In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the appellant, as well as the entire 
history of the veteran's disability in reaching its decision, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, the Court recently held that 
"staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings. Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The veteran's PTSD was evaluated under Diagnostic Code 9411. 
Regulations pertaining to the criteria for evaluating 
psychiatric disorders, including PTSD, provide for a 30 
percent disability rating when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 38 C.F.R. § 4.130, Diagnostic 
Code 9411. 

A 50 percent rating is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 38 C.F.R. § 4.130.

A 70 percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships. Id.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV). That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness. 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-
IV). A score of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job). A score of 51-60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers). A score of 61 to 70 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well 
with some meaningful interpersonal relationships. See 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, DC, American Psychiatric Association, 
1994.

The veteran has received treatment for PTSD since 1995. 

The veteran underwent an April 2005 VA examination. At the 
examination, the veteran reported that anxiety, irritability, 
restlessness, and distractibility interfered with his work 
and marital life. Despite describing himself as a loner, the 
examiner noted that the veteran reported to stay involved 
with old friends, church, and kickboxing classes. The 
examiner diagnosed the veteran with mild to moderate PTSD and 
assigned GAF score of 60.  In an October 2005 addendum, the 
VA examiner reported that no amendment was required of 
earlier findings. 

VA treatment records, dated April 2006, show that the veteran 
reported an increase in depression and anxiety symptoms. 
Treatment notes from June 2006 and November 2006 reflect that 
the veteran's mood was fair and that he denied depressive 
symptoms. Lastly, in a treatment note, dated February 2007, 
the examiner noted that the veteran's affect was good and 
that he denied most depressive symptoms. However, the veteran 
reported nightmares frequenting about once a month and panic 
attacks occurring weekly. Overall, the examiner assessed the 
veteran as doing well. 

The veteran underwent a February 2007 VA examination. At the 
examination, the veteran reported that he has weekly 
nightmares and anxiety attacks. The examiner noted that, 
despite having some trouble with social relationships, the 
veteran's mental condition did not prevent him from engaging 
in normal activities of daily living. The examiner diagnosed 
the veteran with PTSD and assigned a GAF score of 60, and 
commented that the veteran's PTSD symptoms have remained the 
same since his April 2005 VA examination.  

There are also several lay statements commenting on the 
veteran's mental condition. In an April 2006 letter, the 
veteran's daughter stated that the veteran was homeless and 
that his depression and anger have increased to an extent 
where he needed an increase in his medication. Most recently, 
there are January and February 2008 lay statements. In a 
January 2008 note, T.B. commented that the veteran's mood 
swings increased in severity over the past six months, 
causing him to miss work on multiple occasions. T.F. wrote in 
a January 2008 letter that the veteran's personality has 
become erratic and that in several instances the veteran had 
to leave work from what he described as panic attacks 
triggered by planes flying overhead. He also reported that he 
was very careful to ensure that the veteran worked alone. 
Lastly, the veteran's friend, M.D. noted that the veteran had 
many mood swings over the past year to year and a half.      

At the February 2008 Travel Board hearing, the veteran 
testified that his depression recently increased and 
interfered more with his job. He also testified that he tried 
to minimize any social interaction as a result of his mental 
conditions.

After resolving the benefit of the doubt in favor of the 
veteran, the Board finds that the medical and lay evidence 
warrants a 50 percent rating for PTSD symptoms under 38 
C.F.R. § 4.130. 

At the most recent VA examination in February 2007 the 
examiner found that despite trouble with social relationships 
and panic attacks, the veteran was capable of engaging in the 
normal activities of daily living. Lay statements submitted 
on behalf of the veteran note that there is an increase in 
severity of the veteran's mental condition and that his 
mental condition is more frequently interfering with his 
occupations. 

Although VA treatment records from 2006 and February 2007 
show that the veteran's depressive symptoms had moderated and 
that he was functional, lay statements by the veteran and his 
employer reflect that the veteran's PTSD symptoms have 
worsened over the past year. Specifically, the veteran's 
employer recounted that on multiple recent occasions the 
veteran had to stop work immediately due to his mental 
condition. Also, he noted that he had to be careful to ensure 
that the veteran worked alone due to his mental state. That 
the veteran was forced to leave his workplace in August 2007 
suggests occupational impairment with reduced reliability and 
productivity due to panic attacks. See 38 C.F.R. § 4.130, DC 
9411. The employer also reported that incidents like this 
have repeatedly occurred in recent times. At the February 
2008 Travel Board hearing, the veteran stated that he sought 
isolation. For instance, the veteran noted that he only went 
grocery shopping late at night to avoid people and that he 
would become upset by the social interaction involved in 
going to the gas station. 




ORDER

An evaluation of 50 percent for PTSD is granted. To this 
extent, the claim is allowed. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


